DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-14 filed 8/23/19. Claims 1 and 13 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance and reasons for allowance
4. Claims 1 and 13 are allowed and claims 2-12 and 14 are allowed by virtue of their dependence on claims 1 and 13.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
An element configured to oscillate or detect an electromagnetic wave, the
element comprising:
a first dielectric portion having cylindrical shape and including a loop antenna
on a first end surface thereof;
an electrode portion which is disposed between the second dielectric portion
and a substrate and is configured to reflect the electromagnetic wave.

A manufacturing method of an element for oscillating or detecting an
electromagnetic wave, the manufacturing method comprising:
a step of bonding a substrate that differs from the semiconductor substrate onto
a surface of the electrode portion, the surface being opposite to a surface bonded to the
semiconductor substrate,
a step of forming, by etching the semiconductor substrate, a first dielectric
portion having cylindrical shape and including the loop antenna on a first end surface
and a second dielectric portion connected to a second end surface of the first dielectric
portion which is different from the first end surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. The closest prior art by Debray (US 20170059402) discloses a device, which is configured to emit or receive an electromagnetic wave, comprising an antenna and a reflecting portion formed on a surface of the recessed portion where the reflecting portion is a metal surface or plate (par 0036, 104 in Fig 1; metal thin film between the antenna and the substrate par 0045].


In the instant invention the structure is such that there is no need for a BCB backfill and the structure can also be manufactured in a relatively simple fashion, resulting in images without distortions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884